PER CURIAM.
The appellants have filed this appeal seeking review of an order entitled “Order Granting Defendants’ Motion to Dismiss.” This order determined that the court is required to sustain the decisions of the defendants, who are governmental entities. However, because this order does not enter judgment, this appeal is premature and must be dismissed for lack of jurisdiction. Benton v. Moore, 655 So.2d 1272 (Fla. 1st DCA 1995). “To be appealable as a final order, an order must contain unequivocal language of finality.” See, e.g., Hoffman v. Hall, 817 So.2d 1057, 1058 (Fla. 1st DCA 2002).
KAHN, VAN NORTWICK and POLSTON, JJ., concur.